Case 5:18-cv-00541-EEF-MLH Document 197 Filed 05/21/19 Page 1 of 3 PagelD #: 3275

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541

VERSUS JUDGE FOOTE

JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY
ORDER

Before the Court is Plaintiffs’ voluntary motion to dismiss Damonte Henry
(“Henry”) as a plaintiff in this matter. [Record Document 196]. Because this Court has
yet to grant Plaintiffs’ motion to amend the complaint to add Henry as a plaintiff in this
matter, [Record Document 169], this Court will construe the instant motion as a motion
to amend the motion to amend the complaint.

IT IS ORDERED that the motion [Record Document 196] is GRANTED.

IT IS FURTHER ORDERED that Plaintiffs refile the Proposed Amended
Complaint [Record Document 169-1] and the Proposed Supplemental Memorandum in
Support of Class Certification [Record Document 170-1] with allegations and argument
related to Henry removed. Plaintiffs should file a notice with these two documents
attached. The notice must be filed by May 28, 2019. The parties’ positions on
Plaintiffs’ motion to amend the complaint and the motion for class certification have
been fuily briefed. The removal of Henry as a potential class representative does not
require additional briefing and no additional briefing on either motion to amend will be
allowed at this time.

Although this Court has granted the motion because it is clear that Henry wishes

to withdraw from this litigation, this Court has some concerns. Plaintiffs attached to
1
Case 5:18-cv-00541-EEF-MLH Document 197 Filed 05/21/19 Page 2 of 3 PagelD #: 3276

their motion various letters from Henry to Defendant Colonel Lonnie Nail (“Nail”).
[Record Documents 196-5, 196-6, and 196-7]. In these letters, Henry refers to an
“agreement with you concerning the law suit the Advocacy [sic] is filing,” [Record
Document 196-5], and “a previous agreement we talked to about,” [Record Document
196-6], and requests to “speak with you as soon as possible to make sure you keep
your word,” [/d.]. He also states that he “gave you 9, almost 10 months without a write
up.” [Record Document 196-5]. In his final letter to Nail, Henry reports that he has “cut
off all communications with the lawyers at the Advocacy Center” and points out, “I kept
my word, so please do the same.” [Record Document 196-7]. It appears that Henry has
now been transferred out of extended lockdown. [Record Document 196-1 at 3].

The Court sees two possible interpretations of these letters. In one, Henry and
Nail agreed that if Henry maintained a positive behavior record for a period of time, he
would be transferred out of extended lockdown. This would seem to be an appropriate
exercise of the discretion afforded prison officials. On the other hand, these letters may
indicate that Henry and Nail agreed that if Henry refused to continue his involvement
with the lawsuit, he would be transferred out of extended lockdown. If true, then
Defendants would be deliberately interfering with the progress of this lawsuit. The
similarity of the circumstances surrounding the withdrawal of Anthony Tellis, another
named plaintiff, to that of Henry increases this Court’s concern.

The Court reminds defense counsel of its order on March 8, 2019: “[DJefense
counsel are to ensure that Defendants and their agents do not give members of the
proposed class any impression that is contrary to guarantees (b), (c), and (d).” [Record

Document 165 at 14]. One of those guarantees that was an inmate could not be
Case 5:18-cv-00541-EEF-MLH Document 197 Filed 05/21/19 Page 3 of 3 PagelD #: 3277

rewarded for choosing to speak with defense counsel. [Jd.]. If Henry’s transfer out of
extended lockdown is a reward for refusing to speak with Plaintiffs’ counsel and ceasing
involvement with this case, then Defendants have certainly violated the spirit of this
Court’s order.

Without an evidentiary hearing, this Court cannot determine whether the
circumstances of Henry’s withdrawal reflect prison management or whether they reflect
Defendants’ attempt to undermine the class by exploiting the potentially coercive nature
of the carceral environment. Therefore, sanctions are inappropriate at this time.

However, defense counsel are cautioned that it is their responsibility to ensure
that their clients do not use the authority they have as prison officials to grant or
withhold privileges in order to undermine the progress of this litigation. In future, if a
named plaintiff or a proposed named plaintiff is moved out of extended lockdown, this
Court expects that transfer to be for a legitimate penological reason. There should be
no “agreement” between any named plaintiff or proposed named plaintiff and prison
Officials regarding that inmate’s involvement in this suit.

If evidence suggests that Defendants are continuing to enter into such
agreements, this Court may be forced to issue orders restricting Defendants’
communication with the proposed class regarding this lawsuit.

THUS DONE AND SIGNED in Shreveport, Louisiana, this the 21 Ses of

I] A \Y , 2019. a
/ i

ELIZABETH.ERNY FOOTE
UNITED STATES DISTRICT JUDGE

OD
